United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 22-1215
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Kermit Clay

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                            Submitted: October 6, 2022
                             Filed: October 12, 2022
                                  [Unpublished]
                                 ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Kermit Clay received a 15-year supervised-release sentence after he violated
the release conditions previously placed on him. He challenges the substantive
reasonableness of the sentence.
        We conclude that the sentence is substantively reasonable. See United States
v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008) (reviewing the reasonableness of a
revocation sentence for an abuse of discretion and stating that a within-Guidelines-
range sentence is presumptively reasonable). The record establishes that the district
court 1 sufficiently considered the statutory sentencing factors, 18 U.S.C. §§ 3553(a),
3583(c), (e)(3), (h), and did not rely on an improper factor or commit a clear error
of judgment. See United States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006).
We accordingly affirm the judgment of the district court.
                         ______________________________




      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
                                         -2-